J-S36021-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN ORTIZ-CARR                            :
                                               :
                       Appellant               :   No. 2205 EDA 2020

       Appeal from the Judgment of Sentence Entered November 13, 2020
      In the Court of Common Pleas of Chester County Criminal Division at
                        No(s): CP-15-CR-0000158-2019


BEFORE:      LAZARUS, J., KING, J., and COLINS, J.*

MEMORANDUM BY LAZARUS, J.:                            FILED FEBRUARY 2, 2022

        John Ortiz-Carr appeals from the judgment of sentence, entered in the

Court of Common Pleas of Chester County, following his conviction of second-

degree murder,1 robbery (serious bodily injury),2 and related charges.3

After careful review, we affirm in part, vacate in part, and remand.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. § 2502(b).

2   18 Pa.C.S.A. § 3701(a)(1)(i).

3  The jury also convicted Ortiz-Carr of robbery (fear of immediate serious
bodily injury), 18 Pa.C.S.A. § 3701(a)(1)(ii); robbery (bodily injury-object:
controlled substance), 18 Pa.C.S.A. § 3701(a)(1)(iv); robbery (force however
slight-objective: controlled substance), 18 Pa.C.S.A. § 3701(a)(1)(v); theft by
unlawful taking or disposition (value:not less than $200 nor more than
$2,000), 18 Pa.C.S.A. § 3921(a); criminal conspiracy (objective:
robbery), 18 Pa.C.S.A. § 903(a)(1), (2); and criminal conspiracy
(objective: theft), 18 Pa.C.S.A. § 903(a)(1), (2). In her Pa.R.A.P. 1925(b)
(Footnote Continued Next Page)
J-S36021-21



       Following    a   six-day    trial,   a   jury   convicted   Ortiz-Carr   of   the

abovementioned offenses for his role in the December 27, 2017 shooting

death of fifteen-year-old Jason Ortiz-Cameron in the parking lot of a Dunkin’

Donuts in Phoenixville, Chester County.            The victim was killed during the

robbery of a drug dealer. Ortiz-Carr was tried jointly with Brian Corsey, Jr.

(Corsey), the alleged triggerman and one of Ortiz-Carr’s two co-conspirators.

The other co-conspirator, Robert McCoy (McCoy), testified at the trial.4 On

November 13, 2020, the court sentenced Ortiz-Carr to mandatory life in prison

without the possibility of parole.5

____________________________________________


opinion, the Honorable Allison Bell Royer stated that “there was only one
conspiracy here, albeit one with multiple criminal objectives.” Trial Court
Opinion, 6/1/21, at 39. “[Ortiz-Carr] should not have been convicted of two
(2) conspiracies. Because the confederates’ shared criminal intent anticipated
the use of force to accomplish the objectives of the conspiracy, [Ortiz-Carr’s]
conviction for Conspiracy to Commit Robbery should stand while his conviction
for Conspiracy to Commit Theft by Unlawful Taking should be vacated.” Id.
See 18 Pa.C.S.A. § 903(c) (“If a person conspires to commit a number of
crimes, he is guilty of only one conspiracy so long as such multiple crimes are
the object of the same agreement or continuous conspiratorial relationship.”).
See also Commonwealth v. Rivera, 238 A.3d 482 (Pa. Super. 2020)
(vacating improper conviction is appropriate remedy for violation of 18
Pa.C.S.A. § 903(c)). Because the court did not impose a sentence on the
conviction of conspiracy to commit theft by unlawful taking, the sentencing
scheme is not disturbed. Thus, we need not remand for resentencing after
vacating that conviction.

4 McCoy entered a guilty plea to third-degree murder and conspiracy to
commit robbery. See N.T. 9/24/20, at 645.

5 On his conviction for criminal conspiracy (objective: robbery), the court
sentenced Ortiz-Carr to a term of five-to-ten years’ confinement, to run
concurrently with his life sentence on the second-degree murder conviction.
(Footnote Continued Next Page)


                                            -2-
J-S36021-21



       At the conclusion of the sentencing hearing, Ortiz-Carr stated that he

wished to appeal and wanted to contest trial counsel’s effectiveness. Counsel

informed the court that he would file a notice of appeal to protect Ortiz-Carr’s

direct appellate rights but asked the court to appoint new counsel for direct

appeal. No post-sentence motions were filed.

       Counsel filed a timely notice of appeal on behalf of Ortiz-Carr. The court

subsequently granted counsel’s request to withdraw and appointed new

counsel to represent Ortiz-Carr on appeal. Both the trial court and Ortiz-Carr

complied with Pa.R.A.P. 1925.

       After our review, we affirm in part and vacate in part. As the Honorable

Allison Bell Royer noted in her comprehensive opinion, because the vacatur of

Ortiz-Carr’s conviction of conspiracy to commit theft by unlawful taking does

not affect the sentencing scheme, see supra at n. 3, we need not remand for

a new sentencing hearing.

       Ortiz-Carr raises the following issues on appeal:

       (1)    Was trial counsel ineffective: (a) for failing to object to the
              racial composition of the jury; and, (b) for failing to
              adequately cross-examine the cooperating witness/co-
              defendant (1) regarding his interest in the outcome of the
              case and/or (2) regarding the fact that he was then facing
              a maximum penalty of twenty (20) years in prison, as
              opposed to life in prison, due to his agreement with the
              Commonwealth to withdraw the charge of [s]econd[-]


____________________________________________


All other convictions were deemed to merge, and no sentences were imposed
with respect to those convictions. Thus, Ortiz-Carr’s aggregate sentence is
life imprisonment.

                                           -3-
J-S36021-21


             degree [m]urder against the planner of the robbery that led
             to the homicide at bar?

      (2)    Was the evidence insufficient to prove beyond a reasonable
             doubt that [Ortiz-Carr] was guilty as charged of
             [c]onspiracy, as there was no direct evidence that [Ortiz-
             Carr] agreed to participate in an armed robbery or an
             intentional shooting by a co-defendant with that co-
             defendant’s firearm?

Appellant’s Brief, at 7.

      Ortiz-Carr’s ineffectiveness claims are premature.      We dismiss those

claims without prejudice so that Ortiz-Carr may seek relief under the Post

Conviction   Relief   Act   (PCRA),   42   Pa.C.S.A.   §§   9541–9546.     See

Commonwealth v. Holmes, 79 A.3d 562 (Pa. 2013) (reaffirming holding in

Commonwealth v. Grant, 813 A.3d 726 (Pa. 2002), that claims of ineffective

assistance of counsel generally deferred to PCRA review).

      In his second issue, Ortiz-Carr challenges the sufficiency of the evidence

for criminal conspiracy, claiming there is “no direct evidence that [he] agreed

to participate in an armed robbery or an intentional shooting by a co-

defendant[.]” Appellant’s Brief, at 7. Ortiz-Carr argues that although he may

have agreed to take marijuana from the decedent without paying, and by force

“if necessary, ” N.T. Jury Trial, 9/24/20, at 653, “there was no evidence that

[he], along with McCoy, the testifying co-conspirator, knew why co-defendant

[Brian] Corsey exited the vehicle in which they arrived at the Phoenixville

Dunkin’ Donuts, went to the trunk, and came back.” Id. at 949.       Ortiz-Carr

contends that there was “no proof that [Ortiz-Carr]         knew of [Corsey’s]

firearm in the trunk of the car[, and t]here was no proof that [Ortiz-Carr]


                                      -4-
J-S36021-21



urged, encouraged or agreed that [] Corsey would use a firearm, much less

fatally shoot anyone during the marijuana robbery.” Appellant’s Brief, at 14.

       In reviewing a sufficiency claim, we [] consider [the] evidence in
       a light most favorable to the Commonwealth, drawing all
       reasonable inferences in favor of the Commonwealth. The
       evidence need not preclude every possibility of innocence and the
       factfinder is free to believe all, part, or none of the evidence
       presented. Only where the evidence is so weak and inconclusive
       that, as a matter of law, no probability of fact can be drawn from
       the combined circumstances[,] is a defendant entitled to relief.
       We do not re-weigh the evidence and substitute our judgment for
       that of the factfinder. As the question of the sufficiency of the
       evidence is one of law, we consider the evidence de novo.

Commonwealth v. Mitchell, 135 A.3d 1097, 1101 (Pa. Super. 2016)

(citations and quotations omitted). “Both direct and circumstantial evidence

can be considered equally when assessing the sufficiency of the evidence.”

Commonwealth v. Price, 616 A.2d 681, 683 (Pa. Super. 1992) (citation

omitted).

       In order to prove criminal conspiracy, the Commonwealth must

demonstrate that the defendant: “(1) entered an agreement to commit or aid

in an unlawful act with another person or persons, (2) with a shared criminal

intent and, (3) an overt act was done in furtherance of the conspiracy.”

Commonwealth v. Chambers, 188 A.3d 400, 410 (Pa. 2018), citing

Commonwealth v. Rios, 684 A.2d 1025, 1030 (Pa. 1996); 18 Pa.C.S.A. §

903.    Once the conspiracy is established beyond a reasonable doubt, a

conspirator can be convicted of both the conspiracy and the substantive




                                     -5-
J-S36021-21



offense that served as the illicit objective of the conspiracy. Chambers, 188

A.3d at 410.

       Among the circumstances that are relevant, but not sufficient by

themselves, to prove a corrupt confederation are: (1) an association between

alleged conspirators; (2) knowledge of the commission of the crime; (3)

presence at the scene of the crime; and (4) in some situations, participation

in the object of the conspiracy. See Commonwealth v. Carter, 416 A.2d

523, 524 (Pa. Super. 1979) (presence of such circumstances may furnish ‘web

of evidence’ linking accused to alleged conspiracy beyond reasonable doubt

when viewed in conjunction with each other and in context in which they

occurred).    See also Commonwealth v. Jones, 874 A.2d 108, 121 (Pa.

Super. 2005) (same).

       Instantly, the evidence established that McCoy recruited Ortiz-Carr and

Corsey to join him in robbing Thomas Ferrell, a drug dealer, of marijuana, by

force “if necessary.” N.T. Jury Trial, 9/24/20, at 642-45, 653. The three men

discussed this plan at the Pottstown home of a drug addict named “Dave.”

Id. at 630, 635, 638-45. Devin Stevens (Stevens) was present when the

three discussed this plan, and he testified that McCoy brought a gun along.

Id., 9/22/20, at 130-31, 145-47.6 Stevens also testified that he heard Ortiz-

Carr tell McCoy before they left to “make sure it’s worth it.” Id.



____________________________________________


6In a prior recorded statement from a police interview, Stevens stated that
Corsey brought the firearm. Id. at 143-47.

                                           -6-
J-S36021-21



      McCoy drove Corsey’s car to the Dunkin’ Donuts, the arranged meeting

place. Ortiz-Carr sat in the front passenger seat of the vehicle, and Corsey

sat in the back seat. Id. at 647.

      Meanwhile, Ferrell had recruited some teenagers to accompany him on

the drug deal, one of whom was the victim. Ferrell gave the bagged marijuana

to the victim and, when they arrived at the Dunkin’ Donuts, they devised a

plan to rob the buyer (McCoy) and run, instead of selling him the marijuana.

Id., 9/23/20, at 282-84; Id., 9/24/20, at 741-42.

      When McCoy, Corsey and Ortiz-Carr arrived at the Dunkin’ Donuts,

McCoy backed the car into a parking space “so it would be easier to drive

away.” Id. at 648.    McCoy contacted Ferrell, the seller, and told him he was

at the meeting place. Id. McCoy testified that, at that point, Corsey got out

of the car, went to the trunk, and came back. Id. at 649. McCoy stated he

did not know why Corsey went to the trunk. Id.

      When Ferrell and the victim arrived, McCoy testified that neither showed

him the marijuana, that he asked Ferrell to get into the car, but Ferrell did not

want to because he thought things were “sketchy.” Id. at 653-54. At that

point, Ferrell and the victim “walked away.” Id. at 654. Corsey got out of

the car to talk to Ferrell and the victim, and then Corsey, Ferrell and the victim

walked back to the car. Id. at 654. McCoy stated that he then got out of the

car to meet them, and all four of them walked back to the car. Id. at 655.

McCoy testified he told Ortiz-Carr to get into the driver’s seat, and Ortiz-Carr

did so. Id. at 656-57. McCoy stated that he asked Ferrell to show him the

                                      -7-
J-S36021-21



marijuana, id. at 655-56, and then he heard Corsey say to the victim, “[G]ive

me everything you got.” Id. at 659. The next thing McCoy heard was a “pop,”

which he recognized as a gunshot. Id. at 660. The victim was shot in the

face at close range. McCoy testified that he ran back to the car and got into

the front passenger seat; Corsey got into the back seat and Rodriguez-Carr

drove the car away. Id. at 661-62.

       McCoy testified further:

       Q:   And was this the type of scenario you were worried about
       when you asked him to get into the driver’s seat?

       A:     Yeah.

       Q:     And this is what you talked about with him?

       A:    I mean, not specifically, but, I mean, just in case, yeah, I
       guess that’s a wide variety of anything.

       Q:     Well --

       A:     So yes.

       Q:     Well, you were going to rob somebody. Isn’t that right?

       A:     Yes.

       Q:     Somebody with drugs, right?

       A:     Yes.

       Q:     Is it fair to say things can go sideways really quickly?

       A:     Yes.

Id. at 662.

       McCoy then testified that when they arrived back at Dave’s house in

Pottstown, Corsey had the marijuana and the three of them split it up. Id. at

666.

                                       -8-
J-S36021-21



        Contrary to Ortiz-Carr’s argument, direct evidence is not necessary to

establish conspiracy beyond a reasonable doubt.              “A conspiracy is almost

always    proved     through   circumstantial   evidence.”     Commonwealth          v.

Lambert,      795    A.2d    1010,     1016   (Pa   Super.     2002).     See      also

Commonwealth v. Murphy, 795 A.2d 1025, 1037–38 (Pa. Super. 2002)

(conspiracy may be inferred where it is demonstrated that relation, conduct,

or circumstances of parties, and overt acts of co-conspirators sufficiently

prove    formation    of    criminal   confederation;   conduct     of   parties   and

circumstances surrounding conduct may create “web of evidence” linking

accused to alleged conspiracy a reasonable doubt); Commonwealth v.

Morton, 512 A.2d 1273, 1275 (Pa. Super. 1986) (same).                    “Even if the

conspirator did not act as a principal in committing the underlying crime, he

is still criminally liable for the actions of his co-conspirators taken in

furtherance of the conspiracy.”           Murphy, 795 A.2d at 1038, quoting

Commonwealth v. Johnson, 719 A.2d 778, 784–85 (Pa. Super. 1998) (en

banc).

        In this appeal, Ortiz-Carr does not dispute entering the conspiracy

charged. He argues that the felony-murder doctrine should not apply because

the murder was not in furtherance of the conspiracy. In Lambert, supra, we

explained:

        The co-conspirator rule assigns legal culpability equally to all
        members of the conspiracy. All co-conspirators are responsible
        for actions undertaken in furtherance of the conspiracy
        regardless of their individual knowledge of such actions
        and regardless of which member of the conspiracy

                                         -9-
J-S36021-21


      undertook the action. . . . The premise of the co-conspirator
      rule is that the conspirators have formed together for an unlawful
      purpose, and thus, they share the intent to commit any acts
      undertaken in order to achieve that purpose, regardless of
      whether they actually intended any distinct act undertaken
      in furtherance of the object of the conspiracy. It is the
      existence of shared criminal intent that is the sine qua non of a
      conspiracy.

795 A.2d at 1016-17 (citations and quotations omitted; emphasis added).

See also Commonwealth v. Wayne, 720 A.2d 456, 463–464 (Pa. 1998).

      With these principles in mind, and viewing the evidence in the light most

favorable to the Commonwealth, as verdict winner, we conclude that the

Commonwealth established beyond a reasonable doubt that Ortiz-Carr

entered an agreement to take Ferrell’s marijuana, by force if necessary, that

they shared this criminal intent to use unlawful force, and that McCoy’s driving

the car, with Ortiz-Carr and Corsey as passengers, as well as the co-

conspirator’s subsequent acts, including the murder and leaving the scene,

constituted overt acts in furtherance of the conspiracy. A jury could conclude

beyond a reasonable doubt that Ortiz-Carr was aware that the plan was to

take the marijuana by force, and the jury could reasonably infer that the use

of a firearm was contemplated.       “Even if the conspirator did not act as a

principal in committing the underlying crime, he is still criminally liable for the

actions of his co-conspirators taken in furtherance of the conspiracy.”

Johnson, 719 A.2d at 784-85. Ortiz-Carr is criminally liable regardless of

whether any of the co-conspirators actually intended any distinct act

undertaken in furtherance of the object of the conspiracy. Lambert, supra.


                                      - 10 -
J-S36021-21



      The statute defining second-degree murder does not require that a

homicide be foreseeable; rather, it is only necessary that the accused engaged

in conduct as a principal or an accomplice in the perpetration of a felony.

Whether evidence sufficiently indicates that a killing was in furtherance of a

predicate felony here, robbery, is “a difficult question.” Commonwealth v.

Laudenberger, 715 A.2d 1156, 1160 (Pa. Super. 1998).           That question,

however, is one of fact for the jury to resolve.    See Commonwealth v.

Middleton, 467 A.2d 841, 848 (Pa. Super. 1983).          Instantly, Ortiz-Carr,

Corsey and McCoy were present at the Dunkin’ Donuts to rob Ferrell. The fact

that Corsey took matters into his own hands is inconsequential. “It does not

matter whether the appellant anticipated that the victim would be killed in

furtherance of the conspiracy. . . . Rather, the fact-finder determines whether

the appellant knew or should have known that the possibility of death

accompanied a dangerous undertaking.”                Id. (citations omitted;

emphasis added).

      This web of evidence is woven together by virtue of Ortiz-Carr’s

association with McCoy and Corsey, his knowledge of what was to take place,

his presence at the scene, his act of driving his two co-conspirators from the

scene of the crime, his participation in the object of the conspiracy by

supporting the commission of the robbery and his sharing in the proceeds of

that crime. The plan contemplated the use of force, and the ensuing killing of

the victim was an act in furtherance of the agreement, Ortiz-Carr’s lack of

knowledge or anticipation notwithstanding. We conclude the evidence was

                                    - 11 -
J-S36021-21



sufficient to support the jury’s verdict that Ortiz-Carr was guilty of second-

degree murder. This Court will not re-weigh the evidence and substitute our

judgment       for   that   of   the   factfinder.   Mitchell,   supra.   See    also

Commonwealth v. Johnson, 838 A.2d 663 (Pa. 2003) (jury bears

responsibility to resolve questions of credibility; absent extraordinary

circumstances, appellate court will not substitute its judgment for that of

factfinder).

      Judgment of sentence affirmed; case remanded for vacatur of

conspiracy to commit theft by unlawful taking conviction.                 Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/02/2022




                                           - 12 -